I concur in the conclusion reached by Judge HOGAN on the ground that when the defendants paid the checks here in question, without the same having been countersigned by the plaintiff, it was a breach of contract which entitled him to recover the amount thus paid. The defendants expressly agreed that they would not cash such checks unless they were thus countersigned. They never were countersigned by the plaintiff, and when the defendants paid them the plaintiff had an immediate cause of action to recover the damages sustained, which were the amount of the checks, together with interest from the time the demand was made by him upon the defendants for payment. (Samberg v. American ExpressCo., 136 Mich. 639.)
HISCOCK, Ch. J., COLLIN, CARDOZO, POUND and CRANE, JJ., concur with both HOGAN and McLAUGHLIN, JJ.
Order affirmed. *Page 225